Citation Nr: 0100916	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-01 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for athlete's 
foot with dystrophic toenails.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for a callus of the 
right foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to July 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The appellant contended in January 1999 that he filed a 
timely appeal as to the denial of service connection for 
pseudofolliculitis barbae and that this issue is outstanding.  
Service connection for pseudofolliculitis barbae was finally 
denied by the Board in July 1989.  He has also submitted 
argument on the issue of service connection for headaches.  
Service connection for headaches was denied by the Board in 
July 1989.  A decision of the Board is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (1999).  In order 
to reopen this claim, the appellant must submit new and 
material evidence to the RO.  38 C.F.R. §§ 3.156 (a), 20.1105 
(2000).  Absent an RO decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Furthermore, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (2000).  
The veteran should be informed of any determination by 
separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2000).  If there is any intent to 
appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  Athlete's foot with dystrophic toenails is manifested by 
itching, occasional wetness and cracking.

2.  Competent evidence of eczema has not been presented.

3.  Competent evidence that attributes a callus of the right 
foot to service has not been presented.

4.  Service connection for hypertensive cardiovascular 
disease was denied by the Board in July 1989.  

5.  The evidence submitted in support of the petition bears 
directly and substantially on the matter of whether the 
appellant has a current disability of hypertensive 
cardiovascular disease.


CONCLUSIONS OF LAW

1.  Athlete's foot with dystrophic toenails is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7813 (2000).

2.  Eczema was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

3.  A callus of the right foot was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

4.  The July 1989 Board decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for hypertensive cardiovascular disease has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a compensable evaluation for athlete's foot 
with dystrophic toenails:

Service connection for athlete's foot with dystrophic 
toenails was granted in  January 1988 rating decision and 
assigned a noncompensable evaluation.  This appeal arises 
from a May 1998 rating decision that confirmed and continued 
the noncompensable evaluation.  The appellant has contended 
that a higher evaluation is warranted.

The RO has met its duty to assist the appellant in the 
development of his claim.  Service medical records were 
obtained.  Records were obtained from the VA Medical Center 
and associated with the claims folder.  A VA examination was 
conducted in January 1998.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board notes that the RO has rated this disability under 
38 C.F.R. § 4.118; Diagnostic Code 7806, which is the 
Diagnostic Code for rating eczema.  Athlete's foot is more 
properly assigned Diagnostic Code 7813 for dermatophytosis, 
which is commonly known as athlete's foot or tinea.  However, 
the schedule directs rating dermatophytosis as for eczema 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  In 
other words, although the proper Diagnostic Code for this 
disability is 7813, the rating criteria is the same, and the 
appellant is not prejudiced by the Board's assignment of 
Diagnostic Code 7813.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or when exceptionally 
repugnant, is assigned a 50 percent evaluation.  With 
exudation or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is warranted.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area, a 10 percent evaluation is 
warranted.  With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

VA Medical Center records documented a visit in April 1996 
for treatment of athlete's foot disease.  His right foot was 
sweating a lot.

A VA examination was conducted in January 1998.  He reported 
a history of athlete's foot infection off and on since 1985.  
He used cream on his feet daily, and complained of itching 
between the toes of both feet.  On examination he had 
increased skin moisture and itching between the toes due to 
the athlete's foot condition.  His skin was cracking.  Tinea 
pedis of both feet was diagnosed.

VA Medical Center treatment records from December 1998 
documented ongoing treatment for onychomycosis and tinea 
pedis.  His skin was dry.

On VA examination in January 1999, he was using cream on his 
feet twice a day.  There was fungal involvement of the toes 
of both feet with nail thickening and greenish discoloration.  
Onychomycosis was diagnosed.

The appellant is competent to report his itching.  
Therefore, the Board is faced with competent evidence of 
itching, exudation, and cracking noted on one examination, 
but involving a nonexposed surface of the skin.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The competent 
evidence presented falls between a noncompensable and a 
compensable evaluation for this disability.  However, in 
light of the appellant's ongoing regular treatment, and 
twice-daily use of cream to control his symptoms, the Board 
finds that the disability picture more nearly approximates 
the criteria required for a 10 percent evaluation.

A higher evaluation is not warranted.  Evidence of constant 
exudation has not been presented, in fact the feet were wet 
on only one examination.  The appellant did not indicate 
itching on every examination.  The tinea is confined to the 
feet and toenails and is therefore not extensive.  Competent 
evidence of marked disfigurement has not been presented.  The 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection claims:

The appellant has contended that service connection is 
warranted for eczema and a callus on his right foot.  He has 
contended that eczema was granted in a January 1988 rating 
decision.  He began treatment for the callus on his foot in 
June 1988.  He retired in August 1987.  Therefore, it was 
diagnosed and treated within one year of his retirement, and 
so service connection should be granted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The RO has met its duty to assist the appellant in the 
development of his claim.  Service medical records were 
obtained.  Records were obtained from the VA Medical Center 
and associated with the claims folder.  VA examinations were 
conducted in April 1988 and January 1998.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.

The appellant's skin and feet were normal at entrance in June 
1965.  His feet and skin were normal on examination and he 
denied any skin diseases or foot trouble (other than an 
ingrown toenail) in January 1969, November 1973, and January 
1978.  At his retirement examination in April 1987, his skin 
was normal.  The only abnormalities of his feet were 
dystrophic toenails.

A VA neuropsychiatric examination was conducted in September 
1987.  The appellant complained of trouble with his feet, 
"jungle rot."  In an orthopedic examination conducted in 
September 1987, he complained of chronic athlete's foot 
present since he had been a teenager, but reported no other 
foot or skin complaints.  On the general medical examination 
his skin was normal.

An examination in April 1988 was said to be essentially 
normal, with no abnormalities noted as to the skin or lower 
extremities.  His only complaint regarding his feet or skin 
referred to athlete's foot.

VA Medical Center notes from June 1988 documented treatment 
for a callus on the bottom of his right foot.  Subsequent 
records document debridement and treatment of this callus in 
1996 and 1998.

A VA examination was conducted in January 1998.  The 
appellant reported a history of recurrent callus formation on 
the sole of his right foot since 1987 with treatment since 
that time.  He got the callus removed every six months.  He 
had pain at the site of the callus when it reappeared.  A 
small callus was present.  

Eczema:

The preponderance of the evidence is against the claim for 
service connection for eczema.  Eczema has never been 
diagnosed.  A medical examination or other medical evidence 
that shows that the veteran currently suffers from a claimed 
disability is a fundamental prerequisite for establishing 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Absent proof of a present disability there can 
be no valid claim.

The appellant has submitted partial copies of the November 
1988 Board decision and the cover letter from the January 
1988 to support his claim that service connection for eczema 
had been granted in January 1988.  Service connection for 
athlete's foot was granted in January 1988, and the schedule 
for rating this disability directs rating as for eczema, see 
38 C.F.R. § 4.118; Diagnostic Codes 7806, 7813 (2000).  The 
appellant was not service connected for eczema in January 
1988.  

Callus of the right foot:

Competent evidence of callus formation on the right foot in 
service has not been presented.  Lay testimony is competent 
when it regards the observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Therefore, the appellant is competent to note the formation of 
a callus on his right foot and to note when it started.  
However, he has contended that this callus had its onset 
within the year after he separated from service.  Certain 
enumerated diseases may be service connected if manifested to 
a compensable degree within one year from the date of 
separation from service, however a foot callus in not in the 
list of presumptively service-connected diseases.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000), 
38 C.F.R. §§ 3.307, 3.309 (2000).  We afford the appellant's 
contentions along with the service medical records a high 
degree of probative value in determining whether the callus 
was incurred in service.

In the absence of competent evidence of a callus on his right 
foot in service, service connection is not warranted.  
Furthermore, although there is competent post-service evidence 
a right foot callus, no competent examiner has attributed this 
to service.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


New and material evidence claim:

The Board denied service connection for hypertensive 
cardiovascular disease in a July 1989 decision.  A decision 
of the Board is final.  38 U.S.C.A. § 7104 (b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

In August 1991, the RO denied the appellant's petition to 
reopen the claim.  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  However the claims folder does not 
contain any evidence that the appellant was notified of this 
decision.  Therefore the August 1991 rating decision was not 
final.  

A final decision may be reopened upon submission of new and 
material evidence.  When faced with a petition to reopen a 
previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  

The evidence before the Board at the time of the July 1989 
decision is summarized as follows:

Hypertension or cardiovascular disease was not diagnosed in 
service.  The appellant was evaluated in service for 
hypertension.  The appellant underwent a VA examination in 
September 1987 and it was specifically noted in the 
examination report that there was no evidence of hypertension 
or heart disease, although one of three readings was 
considered by the Board to be borderline-high.

The evidence associated with the claims folder since the July 
1989 Board decision consisted of the following:

A VA examination in April 1988 was essentially negative and 
hypertension or cardiovascular disease was not diagnosed.  
Hypertension and hypertensive retinopathy was diagnosed in 
September 1992 VA Medical Center records.  Hypertensive 
cardiovascular disease was diagnosed in February 1993.  
Hypertension was shown again in February 1995.  In April 
1998, the appellant's physician wrote that the appellant was 
under his care for hypertension since June 1996.

In July 1998 the appellant submitted a statement indicating 
he was diagnosed with hypertension in 1988.  He attributed 
his hypertension to cigarette smoking.

An Agent Orange examination in January 1999 indicated a past 
medical history of hypertension since 1985.  It was in fair 
control.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  The Board denied 
the claim in July 1989 on the basis that the presence of 
hypertensive cardiovascular disease was not confirmed.  In 
other words, at the time of the prior final denial, current 
disability was not shown.

New and material evidence has been submitted to reopen the 
claim.  The appellant has submitted competent evidence of 
current disability.  This evidence is new and material as it 
cures an evidentiary defect that existed at the time of the 
prior final denial.  Therefore, the petition to reopen the 
claim for service connection for hypertensive cardiovascular 
disease is granted.


ORDER

A 10 percent evaluation for athlete's foot with dystrophic 
toenails is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  Service 
connection for eczema and a callus on the right foot is 
denied.  The petition to reopen the claim for service 
connection for hypertensive cardiovascular disease is 
granted.  


REMAND

In a May 1998 rating decision, service connection for 
disability related to tobacco smoking was denied.  The 
appellant filed a timely Notice of Disagreement to this 
rating action in July 1998.  The Board is aware that the 
claim was reexamined by the RO and denied in November 1998, 
however this does satisfy the pending Notice of Disagreement 
as to the May 1998 rating decision.  The RO should issue a 
Statement of the Case addressing the issue denied in May 
1998.  The appellant and his representative are advised that 
there is an obligation to perfect the appeal should he desire 
appellate review, and the Board reserves the right to dismiss 
the appeal for failure to do so.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2000).  The Board intimates no opinion as to 
the ultimate outcome of this case.  

Accordingly, this claim is REMANDED for the following action.  

1.  The RO should issue a Statement of 
the Case in regard to the denial of 
service connection for disability related 
to tobacco smoking in the May 1998 rating 
decision.

2.  The RO should send the file to an 
examiner for review.  The examiner should 
review the record, including the service 
medical records and ECG report and the 
1987 VA ECG report noting a borderline 
ECG with minimal voltage criteria for 
LVH.  It is then requested that the 
examiner determine whether there is any 
relationship between the current 
diagnosis of hypertension and either the 
inservice findings or the immediate post 
service findings.

3.  The veteran is informed that if he 
has evidence of hypertension during 
service or within one year of separation 
from service or other evidence linking 
the disorder to service, that evidence 
must be submitted by him to the RO.

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
hypertension.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


